Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT
AND FIRST AMENDMENT
PLEDGE AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT AND FIRST AMENDMENT
PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is dated as of June 24, 2010
and is entered into by and among TRONOX WORLDWIDE LLC, a Delaware limited
liability company (the “Borrower”), TRONOX INCORPORATED, a Delaware corporation
(“Holdings”), GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent
(“Administrative Agent”), acting with the consent of the Requisite Lenders and,
for purposes of Section IV hereof, the GUARANTORS listed on the signature papers
hereto, and is made with reference to (i) that certain SENIOR SECURED
SUPER-PRIORITY DEBTOR-IN-POSSESSION AND EXIT CREDIT AND GUARANTY AGREEMENT,
dated as of December 24, 2009 (as amended through the date hereof, the “Credit
Agreement”) by and among the Borrower, Holdings, the subsidiaries of the
Borrower named therein, the Lenders, the Administrative Agent, the Collateral
Agent and the other Agents named therein and (ii) the Pledge and Security
Agreement referred to in the Credit Agreement. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement after giving effect to this Amendment.
RECITALS
     WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the Credit Agreement and the Pledge and Security Agreement
as provided for herein; and
     WHEREAS, subject to certain conditions, Lenders party hereto are willing to
agree to such amendments relating to the Credit Agreement and the Pledge and
Security Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT AND PLEDGE AND SECURITY AGREEMENT

1.1   Amendments to Section 1 of the Credit Agreement: Definitions.

     A. Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
     “First Amendment” means that certain First Amendment to Credit and Guaranty
Agreement, dated as of June 24, 2010, among the Borrower, Holdings,
Administrative Agent, the financial institutions and the Guarantors listed on
the signature pages thereto.

 



--------------------------------------------------------------------------------



 



     “First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the First Amendment.
     B. Section 1.1 of the Credit Agreement is hereby amended by deleting the
defined terms “Obligations” and “Secured Obligations” and replacing them with
the following definitions:
“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), the Arranger, Lenders or any of them under any Credit Document and
Lender Counterparties under any Hedge Agreement, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise, including all such
Obligations as may be novated in accordance with Section 3.6.
“Secured Parties” means the Agents, Lenders and the Lender Counterparties and
shall include, without limitation, all former Agents and Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full.

1.2   Amendments to Section 3.3 of the Credit Agreement.

     A. Clause (g) of Section 3.3 of the Credit Agreement is hereby deleted in
its entirety and replaced with “(g) [reserved]”.
     B. The Required Lenders hereby acknowledge that the Facility Extension
Notice, dated as of April 26, 2010, complies with Section 3.3 of the Credit
Agreement, as amended hereby.

1.3   Amendments to Clause (b) of Section 5.15 of the Credit Agreement. Clauses
(ii), (iii) and (iv) of Section 5.15(b) of the Credit Agreement are amended and
restated in their entirety as follows:

     (ii) on or prior to September 23, 2010, the applicable Plan Support
Documents shall have become the valid and binding obligations of each
Environmental Claimant party thereto, enforceable against such Environmental
Claimant in accordance with its respective terms, subject to expiration of any
comment period applicable to the Plan Support Documents and entry of the
Confirmation Order by the Bankruptcy Court;

2



--------------------------------------------------------------------------------



 



     (iii) on or prior to September 23, 2010, the Bankruptcy Court shall have
entered an order, in form and substance reasonably satisfactory to
Administrative Agent, approving the Disclosure Statement; and
     (iv) on or prior to November 30, 2010, the Bankruptcy Court shall have
entered the Confirmation Order.

1.4   Amendment to Section 6.1 of the Credit Agreement. Section 6.1(t) of the
Credit Agreement is amended and restated in its entirety as follows:

(t) (i) Indebtedness under Currency Agreements for the purpose of hedging
Australian Dollar/U.S. Dollar exposure and (ii) on and after the Exit Facility
Conversion Date, Indebtedness under Eligible Commodity Hedging Agreements,
Interest Rate Agreements and other Currency Agreements; provided, that such
Eligible Commodity Hedging Agreements shall be unsecured;

1.5   Amendment to Section 6.6 of the Credit Agreement. Section 6.6(k) of the
Credit Agreement is amended and restated in its entirety as follows:

(k) (i) Currency Agreements for the purpose of hedging Australian Dollar/U.S.
Dollar exposure which constitute Investments and (ii) on and after the Exit
Facility Conversion Date, Hedge Agreements and Eligible Commodity Hedging
Agreements which constitute Investments; provided that Administrative Agent
shall have received a certificate of an Authorized Officer of Holdings notifying
Administrative Agent of the entry into any such Hedge Agreement;

1.6   Amendment to Section 6.19 of the Credit Agreement. Section 6.19 of the
Credit Agreement is amended and restated in its entirety as follows:

6.19 Kwinana Investment. Borrower shall not, and shall not permit its
Subsidiaries to, make the Kwinana Investment unless, at the time of making such
investment, (i) the pro forma Leverage Ratio of Holdings and its Subsidiaries
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter prior to the making of such
investment) is 2.75:1.00 or less, (ii) Administrative Agent shall have received
satisfactory evidence that the Excess Availability of Holdings and its
Subsidiaries at the time of making such investment is equal to or greater than
$40,000,000 after giving effect to such investment and any payments related
thereto and (iii) Borrower shall have utilized Cash and Cash Equivalents of a
Foreign Subsidiary of Borrower organized in Australia

3



--------------------------------------------------------------------------------



 



(“Australian Subsidiary”) and/or obtained an Alternative Facility of an
Australian Subsidiary (or other commercially viable financing of such Foreign
Subsidiary) in order to make such Kwinana Investment or otherwise fund such
Kwinana Investment by such Australian Subsidiary.

1.7   Amendment to Pledge and Security Agreement. The definition of “Secured
Parties” in the Pledge and Security Agreement is hereby deleted in its entirety.

SECTION II. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
     A. Execution. Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties,
and (ii) consent and authorization from the Requisite Lenders to execute this
Amendment on their behalf.
     B. Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the First Amendment Effective
Date, including, (i) to the extent invoiced, reimbursement or other payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or any other Credit Document, (ii) all fees and other amounts due and
payable to the Administrative Agent pursuant to Section 2.8(g) of the Credit
Agreement and (iii) the Extension Fees payable under the Credit Agreement with
respect to the Initial Facility Extension Date.
     C. Consent Fees. The Administrative Agent shall have received, for the
account of each Lender that has executed and delivered a signature page
approving this Amendment on or prior to 4:00 p.m., New York City time, on
June 18, 2010 or such later time as the Administrative Agent may notify the
Lenders (the “Consent Deadline”), a fee in an amount equal to 0.50% of the
aggregate amount of the Loans outstanding immediately prior to the First
Amendment Effective Date.
     D. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.
     E. Bankruptcy Court Approval. The Credit Parties shall have obtained the
entry of an order, in form and substance satisfactory to the Administrative
Agent, approving this Amendment and any fees payable pursuant to Section 2.8(g)
and authorizing the Credit Parties to execute, deliver and perform under this
Amendment and any fees payable pursuant to Section 2.8(g).
     F. Other Documents. The Administrative Agent and Lenders shall have
received such other documents, information or agreements regarding Credit
Parties as Administrative Agent or Collateral Agent may reasonably request.

4



--------------------------------------------------------------------------------



 



SECTION III. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement and the Pledge and Security Agreement in the manner provided
herein, each Credit Party which is a party hereto represents and warrants to
each Lender that the following statements are true and correct in all material
respects:
     A. Corporate Power and Authority. Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party.
     C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the Organizational Documents of
Holdings, the Borrower or any Credit Party or (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any Contractual Obligation of the
applicable Credit Party, (iii) except as permitted under the Amended Agreement,
result in or require the creation or imposition of any Lien upon any of the
properties or assets of each Credit Party (other than any Liens created under
any of the Credit Documents in favor of Administrative Agent on behalf of
Lenders), or (iv) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of each
Credit Party, except for such approvals or consents which will be obtained on or
before the First Amendment Effective Date.
     D. Governmental Consents. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by the Borrower and Holdings of the Amended
Agreement and the other Credit Documents.
     E. Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legally valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or by equitable principles relating to enforceability.

5



--------------------------------------------------------------------------------



 



     F. Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Amended
Agreement are and will be true and correct in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
     G. Absence of Default. After giving effect to the amendments set forth
herein, event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.
SECTION IV. ACKNOWLEDGMENT AND CONSENT
     Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement, the Pledge and Security Agreement and this
Amendment and consents to the amendment of the Credit Agreement and the Pledge
and Security Agreement effected pursuant to this Amendment. Each Guarantor
hereby confirms that each Credit Document to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” under each
of the Credit Documents to which is a party (in each case as such terms are
defined in the applicable Credit Document).
     Each Guarantor acknowledges and agrees that any of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Documents to which
it is a party or otherwise bound are true and correct in all material respects
on and as of the First Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.
     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement, the Pledge and Security Agreement
or any other Credit Document to consent to the amendments to the Credit
Agreement and the Pledge and Security Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, the Pledge and Security
Agreement, this Amendment or any other Credit Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Credit
Agreement or the Pledge and Security Agreement.

6



--------------------------------------------------------------------------------



 



SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement, the Pledge and Security
Agreement and the Other Credit Documents.
     (i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement or the Pledge and Security Agreement, as applicable, to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement or the Pledge and Security Agreement, as applicable, each
reference in the other Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended by this Amendment and each
reference in the other Credit Documents to the “Pledge and Security Agreement”,
“thereunder”, “thereof” or words of like import referring to the Pledge and
Security Agreement, shall mean and be a reference to the Pledge and Security
Agreement as amended by this Amendment.
     (ii) Except as specifically amended by this Amendment, the Credit
Agreement, the Pledge and Security Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement, the Pledge
and Security Agreement or any of the other Credit Documents.
     B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. Applicable Law. TO THE EXTENT NOT GOVERNED BY THE PROVISIONS OF THE
BANKRUPTCY CODE, THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.
     D. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          BORROWER:   TRONOX WORLDWIDE LLC
      By:           Name:           Title:        

          BORROWER:   TRONOX INCORPORATED
      By:           Name:           Title:               By:           Name:    
      Title:        

          GUARANTORS:   TRONOX FINANCE CORP.
CIMARRON CORPORATION
TRIPLE S REFINING CORPORATION
SOUTHWESTERN REFINING COMPANY, INC.
TRIANGLE REFINERIES, INC.
TRANSWORLD DRILLING COMPANY
TRIPLE S MINERALS RESOURCES CORP.
TRIPLE S, INC.
TRONOX LLC
TRONOX HOLDINGS, INC.
      By:           Name:           Title:        

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent
      By:           Authorized Signatory           

[Signature Page to First Amendment]

 



--------------------------------------------------------------------------------



 



            [Name of Lender]
            Name:      Title:           

o   The undersigned Lender is not an Affiliated Lender1.
o   The undersigned Lender is an Affiliated Lender.
 

1   “Affiliated Lender” means (i) any Lender, together with its Affiliates, that
possesses, directly or indirectly, the power (a) to vote 15% or more of the
Securities having ordinary voting power for the election of directors of
Holdings or (b) to direct or cause the direction of the management and policies
of Holdings, whether through the ownership of voting securities or by contract
or otherwise; and (ii) any Lender, together with its Affiliates, that directly
or indirectly owns more than 15% of the aggregate principal amount of the Senior
Notes.

[Signature Page to First Amendment]

 